Citation Nr: 0316032	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to an initial compensable evaluation for 
laceration scar of the scrotum.

6.  Entitlement to an initial compensable evaluation for 
fracture of second metatarsal bone of the left foot.

7.  Entitlement to an initial evaluation in excess of 
10 percent for skin condition of both lower extremities.

8.  Entitlement to an initial compensable evaluation for 
residuals of fracture of the second and third metacarpals of 
the right hand.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1998 and August 1999 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the January 1998 rating 
decision, the RO, in pertinent part, (1) granted service 
connection for status post fracture of the second metatarsal 
bone of the left foot and status post fracture of the second 
and third metacarpals of the right hand and assigned 
noncompensable evaluations and (2) denied service connection 
for a skin condition, right foot condition, bilateral ankle 
condition, testicle condition, bilateral knee condition, and 
a mental condition.  In the August 1999 rating decision, the 
RO granted service connection for a skin condition of the 
lower extremities and for laceration scar of the scrotum and 
assigned 10 percent and noncompensable evaluations, 
respectively.

Also in the January 1998 rating decision, the RO denied 
service connection for sinusitis, allergies, and gastritis.  
In a February 1998 Decision Review Officer "Conference 
Report," the Decision Review Officer stated that the veteran 
wanted to withdraw these issues from his appeal.  In the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in September 1999, he stated he wanted to 
pursue service connection for these issues.  As these claims 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a skin condition of the lower extremities 
and entitlement to a compensable evaluation for residuals of 
fracture of the second and third metacarpals of the right 
hand are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Competent evidence of a nexus, to include continuity of 
symptomatology, between the current bilateral knee disorder 
and service is not of record.

2.  Competent evidence of a current bilateral ankle disorder 
is not of record.

3.  Competent evidence of a current right foot disorder is 
not of record.

4.  Competent evidence of a current psychiatric disorder is 
not of record.

5.  Laceration scar of the scrotum is manifested by 
tenderness in the area.

6.  Fracture of the second metatarsal bone of the left foot 
is manifested by no more than mild residuals.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.

4.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.

5.  The criteria for an initial evaluation of 10 percent for 
laceration scar of the scrotum have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

6.  The criteria for an initial compensable evaluation for 
fracture of second metatarsal bone of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the January 1998 and 
August 1999 rating decisions and the August 1999 statement of 
the case.  As to the veteran's claim for service connection 
for a bilateral knee disorder, the RO stated that the 
evidence of record did not establish a link between the 
current bilateral knee disorder and the knee complaints he 
had during service.  As to the claim for service connection 
for a bilateral ankle disorder, the RO stated that the 
evidence of record did not establish that the veteran had a 
chronic disability subject to service connection or of a 
nexus between a current disability and service.  As to the 
claim for service connection for a right foot disorder, the 
RO stated that the evidence of record showed no findings of a 
disability of the right foot.  As to the claim for service 
connection for a psychiatric disorder, the RO stated that 
there was no evidence of "an actual acquired psychiatric 
disorder" and that instead, the evidence had shown that the 
veteran's treatment related to "drug or alcohol abuse and 
dependence" which disabilities "may not be service 
connected."  Therefore, as to the veteran's claims for 
service connection, the RO informed him that the evidence 
necessary to substantiate those claims was evidence of a 
nexus between the current bilateral knee disorder and service 
and evidence of diagnosed disabilities relating to the 
bilateral ankle, right foot, and a psychiatric condition.

As to the claim for an initial compensable evaluation for 
laceration scar of the scrotum, the RO stated that the scar 
did not produce a functional impairment to warrant a 
compensable evaluation.  In the August 1999 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claims for service connection and an 
increased evaluation for the laceration scar of the scrotum.  
As to the claim for an initial compensable evaluation for 
fracture of second metatarsal bone of the left foot, the RO 
stated that the condition did not produce significant 
limitation of motion or other functional impairment to 
warrant a compensable evaluation.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2002 supplemental statement of the case, the RO 
informed the veteran that it must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  It told the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  The RO stated that it was responsible for 
obtaining medical records held by any federal department or 
agency that the veteran identified.  It further stated that 
it would obtain medical records from other health-care 
facilities as long as the veteran adequately identified the 
facilities, but noted that the veteran had the ultimate 
responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's records from various private 
medical facilities and the VA treatment records from the 
clinic in El Paso, Texas.  The veteran has not alleged that 
there exist any records that VA has not obtained or attempted 
to obtain but was unsuccessful.  For example, the RO sought 
to obtain medical records from the Columbia Medical Center in 
El Paso, Texas.  That facility wrote back, stating that it 
did not have any records relating to the veteran.  The RO 
informed the veteran of this in the August 1999 rating 
decision and the August 1999 statement of the case.  
Additionally, the RO sought to obtain the medical records 
from Dr. William Follet, who indicated that the veteran's 
records had been destroyed.  The RO also informed the veteran 
of this information in the August 1999 rating decision and 
statement of the case.  Thus, the RO properly informed the 
veteran when it was unable to obtain records he had 
identified.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo VA examinations related to his 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that in October 1976, the 
veteran complained of pain in the right knee when walking and 
running.  The examiner stated that the right knee was 
positive for crepitus.  The impression was chondromalacia.  
Later that same month, the veteran complained that his left 
knee-cap had gone out of place while he was riding a 
motorcycle.  He denied any current trauma and stated that 
this had happened previously approximately one year prior, 
when his knee struck the bumper of a car when he fell.  The 
examiner stated that the veteran had full range of motion but 
noted that he had a subluxed patella on the left.  There was 
no effusion or retropatellar tenderness.  The examiner 
entered a diagnosis of subluxing patella.  The veteran was 
referred to an orthopedist.  The orthopedist stated that 
examination of the left knee was negative except for medial 
retinacular tenderness and that there was an apprehension 
sign to lateral deviation of the patella.  An x-ray taken of 
the left knee was negative.  The orthopedist recommended a 
"soft cylinder" for one week.  The veteran was referred for 
physical therapy.

In December 1976, the veteran reported that he had injured 
his left foot in a motorcycle accident.  X-rays showed that 
the veteran had sustained a nondisplaced compressed fracture 
of the second metatarsal bone at the base.

A March 1977 physical profile record shows that the veteran 
was seen for "adjustment problem," which required the 
support from the Alcohol/Drug Abuse Prevention and Control 
Program.  

In June 1977, the veteran was in a head-on motorcycle 
accident and sustained injuries to the right hand, left 
scrotum, and the right lower quadrant.  There was no loss of 
consciousness.  A subsequent medical record shows that the 
veteran sustained a fracture of the right hand, a hematoma of 
the scrotum, and a hernia in the right inguinal area.  In a 
July 1977 treatment report, the examiner noted that the 
veteran had a hematoma on his left scrotum and a healing 
laceration on the left scrotal skin sac.

A September 1977 Report of Investigation indicated that the 
veteran had been in a motorcycle accident in June 1977 and 
had sustained a laceration to the testicle and had bruised 
his right ankle.  

A July 1987 report of medical history completed by the 
veteran shows that he stated "yes" to having a history of 
"trick" or locked knee, having bone, joint, or other 
deformity, and having depression or excessive worry.  The 
veteran reported that he was depressed after his wife had 
left him, that he had subluxation of the left knee cap, and 
that he had sustained fractures of the left and right ankles.  
The examiner stated that there was no sequelae.

A January 1988 private medical record shows that that the 
veteran complained of pain on the left knee for the past two 
weeks.  He stated he could walk without problems.  The 
examiner stated that the veteran had tenderness to palpation 
on the inside part of the left knee.  Motrin was recommended.

A September 1992 report of medical examination shows that 
clinical evaluation of the veteran's lower extremities was 
normal.  Psychiatric evaluation was normal as well.  The 
examiner noted that the veteran reported having sustained 
fractures to both of his ankles.  He also reported he had 
dislocations of his patellaes since 1977.  A September 1992 
report of medical history completed by the veteran shows that 
he stated "yes" to having a history of "trick" or locked 
knee and having bone, joint, or other deformity, but denied a 
history of depression or excessive worry.  He stated that he 
had a dislocated right patella, which periodically 
subluxated.

A January 1993 private medical record shows that the veteran 
reported a history of right knee pain for the past six 
months.  The assessment was right knee pain.  Two months 
later, the veteran complained again of right knee pain.  The 
examiner stated that the knee was unremarkable except for 
limited motion.  The assessment was arthralgia.

VA treatment records, dated in 1997, show treatment for 
alcohol abuse.

An April 1998 VA examination report shows that the veteran 
reported having sustained a fracture to his right hand and a 
laceration to his scrotum in a motorcycle accident while in 
service.  As to his knees, the veteran reported that the left 
knee hurt more than the right knee in the area of the 
patella.  He further reported he had a subluxed patella on 
two occasions in service and that since that time, he had had 
three additional subluxations of his patella.  He added that 
he wore a knee brace.  The veteran reported that the right 
knee was not that bad and that it was really his left knee 
that was bothering him.  Physical examination of both ankles 
revealed full range of motion with plantar flexion to 
45 degrees, bilaterally, and dorsiflexion to 10 degrees, 
bilaterally.  Examination of the left foot revealed no 
deformities.  The examiner noted that the veteran had a 
fungal infection on the left foot.  Examination of both knees 
revealed slight grinding on the left knee during 
flexion/extension exercises.  Both knees revealed a negative 
anterior and posterior drawer sign.  The examiner stated that 
the medial lateral collateral ligaments were intact.  
Examination of the scrotum revealed a well-healed circular-
type scar.  The examiner noted that there was slight 
tenderness to the left testicle to palpation with the right 
being totally normal.  He stated that x-rays taken at that 
time of the bilateral knee and ankle were negative.  He 
entered diagnoses of bilateral knee condition, bilateral 
ankle condition, and status post laceration of the scrotal 
sac, well healed.

A June 1998 VA psychiatric evaluation report shows that the 
veteran reported he was discharged from service due to 
psychological reasons.  The examiner reported facts shown in 
the service medical records.  The veteran reported his 
medical and psychiatric history, stating that he had seen a 
psychiatrist in 1983 (which records that physician stated 
were no longer available).  The veteran admitted he had a 
heavy history of substance dependency.  The examiner stated 
that the veteran was not suicidal or homicidal and that he 
was not on medication.  He noted the veteran was working full 
time and going to Alcoholics Anonymous and had a sponsor and 
was working on the 12 steps.  The diagnosis was alcohol and 
substance dependency by history.

September 1999 VA x-rays of the ankles and knees were 
negative.

In the veteran's VA Form 9, Appeal to the Board, he stated 
that he was not satisfied with how the April 1998 VA 
examination was conducted.  Specifically, he felt that he was 
not provided with an opportunity to be appropriately 
evaluated for his medical conditions.  He asked that another 
examination be scheduled.

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for (1) a bilateral knee 
disorder; (2) a bilateral ankle disorder; (3) a right foot 
disorder; and (4) a psychiatric disorder.  The reasons 
follow.

As to the claim for service connection for a bilateral knee 
disorder, the Board notes that the veteran had sustained knee 
injuries or complained of bilateral knee pain during service.  
It finds that, however, the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
current bilateral knee disorder and service, to include 
continuity of symptomatology.  While the veteran complained 
of left knee pain in July 1987, the examiner stated that 
there were no sequelae.  Additionally, that was 10 years 
following the veteran's discharge from service.  The veteran 
complained of left knee pain in 1988 and tenderness was 
noted.  However, examination of the veteran's lower 
extremities in September 1992 was normal, even though the 
veteran reported that he had had a past history of knee pain.  
In the April 1998 VA examination report, all findings related 
to the right and left knees were normal.  No medical 
professional has attributed the veteran's current bilateral 
knee complaints to service.  Additionally, the Board finds 
that there is a lack of continuity of symptomatology 
following the veteran's discharge from service.  Again, in 
1987, the veteran was merely reporting a history of knee 
pain, which the service medical records substantiated.  
However, the examiner noted that there were no sequelae.  
When an actual finding was made as to the veteran's knee in 
that there were what could be considered to be current 
findings, it was in 1993, which is almost 20 years following 
the veteran's discharge from service.  The Board finds that 
the lack of continuity of symptomatology between service and 
the present time is evidence against the veteran's claim for 
service connection for a bilateral knee disorder.

As to the veteran's claims for service connection for a 
bilateral ankle disorder, a right foot disorder, and a 
psychiatric disorder, the evidence of record does not 
establish that the veteran has current disabilities of the 
bilateral ankle or right foot or a psychiatric disorder.  
Specifically, none of the medical records obtained by VA on 
behalf of the veteran show a diagnosis of a current 
disability.  The service medical records show that the 
veteran bruised his right ankle in a motorcycle accident.  
However, there are no post service medical records that 
address the right ankle or the left ankle.  The private 
medical records dating from 1987 show that the veteran 
reported he had sustained fractures to his right and left 
ankles.  However, x-rays of the ankles taken in April 1998 
and September 1999 were normal.  As to the right foot, the 
veteran has not reported any current symptomatology related 
to his right foot.  The post service medical records that 
address the veteran's mental state establish only that he has 
a history of alcohol and substance abuse.  Such findings are 
not indicative of a psychiatric disorder for which service 
connection can be granted.  

Therefore, without competent evidence of current bilateral 
ankle, right foot, and psychiatric disabilities, service 
connection cannot be granted for such disabilities.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

While the veteran has attributed his current bilateral knee 
disorder to service and stated that he has current bilateral 
ankle, right foot, and psychiatric disorders, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statements 
do not provide a basis to grant service connection for these 
disabilities.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a bilateral knee disorder, a 
bilateral ankle disorder, a right foot disorder, and a 
psychiatric disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

B.  Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
laceration scar of the scrotum and fracture of second 
metatarsal bone of the left foot.  This matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (the Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49 (1990).

1.  Laceration scar of the scrotum

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for skin 
disorders.  However, here, the changes made were not 
substantive in regard to the facts in this case.  
Specifically, the criteria in the applicable Diagnostic Codes 
of 7803, 7804, and 7805 remained essentially the same.  
Therefore, neither is more favorable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Additionally, the Board notes that the veteran has not been 
provided with the new criteria for evaluating skin disorders.  
However, it finds that the veteran is not prejudiced in the 
Board's adjudicating the claim because the Diagnostic Codes 
applicable to the veteran's laceration did not change 
substantively.

Under the old criteria, Diagnostic Code 7803, a scar which 
was superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Under Diagnostic Code 7804, a 
scar which was manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
Under Diagnostic Code 7805, a scar would be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).

Under the new criteria, Diagnostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial and 
unstable.  67 Fed. Reg. 49,596 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803).  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  67 
Fed. Reg. 49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
1.  Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the affected part.  67 Fed. Reg. 
49,596 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for laceration scar of the scrotum.  In 
the April 1998 VA examination report, the examiner stated 
that the left testicle was tender to palpation.  At the time 
of the veteran's 1977 motorcycle accident, he clearly 
sustained an injury to the left testicle.  The Board finds 
that while the examiner did not state that the scar was 
tender, the scar is clearly on the left testicle.  
Accordingly, a 10 percent evaluation under Diagnostic Code 
7804 is warranted for the laceration scar of the scrotum.  

The Board must now address whether the service-connected 
disability warrants an evaluation in excess of 10 percent and 
finds that such is not warranted.  The 10 percent evaluation 
is the maximum evaluation under the Diagnostic Codes that are 
applicable to the veteran's claim.  Thus, a higher evaluation 
is not available.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a compensable 
evaluation, the Board agrees and has granted a 10 percent 
evaluation.  As stated above, a higher evaluation is not 
available.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

2.  Fracture of second metatarsal bone of the left foot

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for fracture of second 
metatarsal bone of the left foot.  The private medical 
records that VA obtained do not address any left foot 
complaints.  In the April 1998 VA examination report, the 
examiner stated that examination of the left foot revealed no 
deformities.  The veteran reported that his main complaint 
with the left foot was that it would get sore on the lateral 
aspect.  In order to warrant a 10 percent evaluation under 
Diagnostic Code 5284, the veteran's fracture of second 
metatarsal bone of the left foot would need to be at least 
moderate in degree.  Here, the evidence has not established 
that the veteran's left toe disorder is moderate, and 
therefore, a 10 percent evaluation under Diagnostic Code 5284 
for the service-connected fracture of second metatarsal bone 
of the left foot is not warranted.

The Board notes that under 38 C.F.R. § 4.59 (2002), that 
regulation recognizes that painful motion is an important 
factor of such disability.  Specifically, that regulation 
states that periarticular pathology productive of painful 
motion warrants the minimum compensable evaluation for the 
joint.  No medical professional has reported a finding that 
would establish periarticular pathology productive of painful 
motion for the veteran's left foot.  See id.  Additionally, 
considering weakness, more or less movement than normal, 
incoordination, and excess fatigability, the veteran's 
fracture of second metatarsal bone of the left foot does not 
approximate the criteria for a compensable evaluation based 
on functional loss.  See 38 C.F.R. § 4.40, 4.45.  

The veteran's left toe is evaluated by analogy to Diagnostic 
Code 5284, which contemplates residuals of a foot injury.  
Here, the veteran is service-connected for residuals of a 
fracture of the toe.  The Board finds that the preponderance 
of the evidence is against a finding that a compensable 
evaluation for the left toe is warranted.  Again, in the 
April 1998 VA examination report, the examiner stated that 
there were no foot deformities.  The Board attaches greater 
probative weight to the clinical findings of a skilled, 
unbiased professional than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  A 
compensable evaluation for fracture of second metatarsal bone 
of the left foot is not warranted, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.

3.  Extraschedular

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a psychiatric disorder is denied.

An initial evaluation of 10 percent for laceration scar of 
the scrotum is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An initial compensable evaluation for fracture of second 
metatarsal bone of the left foot is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that a remand is warranted for the service-
connected skin condition of both lower extremities and 
residuals of fracture of the second and third metacarpals of 
the right hand.

As to the veteran's skin disorder, as stated above, the 
regulations for evaluating skin disorders changed in August 
2002.  The veteran's service-connected disability has not 
been considered under the new criteria, which criteria 
changed substantively.  Therefore, the RO needs to adjudicate 
the veteran's claim under the new criteria and provide him 
with the amended regulations prior to the Board adjudicating 
the claim for an increased evaluation.  Additionally, the 
Board finds that a more current examination is necessary, 
which incorporates the current criteria for evaluating skin 
disorders.

As to the veteran's residuals of fracture of the second and 
third metacarpals of the right hand, the criteria for 
evaluating limitation of motion of the fingers/hand were 
amended, and the RO has not adjudicated the veteran's claim 
under the new criteria.  Additionally, the Board finds that 
the April 1998 VA examination report did not provide enough 
evidence to evaluate the severity of the service-connected 
disability.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
show the nature and extent of the 
veteran's service-connected skin 
condition of both lower extremities and 
the residuals of fractures of the second 
and third metacarpals of the right hand.  
The examiner must have an opportunity to 
review the veteran's claims file.  

As to the skin disorder, the Board 
requests that the RO provide the examiner 
with a copy of the criteria of Diagnostic 
Code 7806, both the former criteria and 
the current criteria, so that the 
examiner can address the appropriate 
clinical findings needed to make a 
determination as to the appropriate 
evaluation for the service-connected skin 
condition of both lower extremities.  The 
examiner is asked to please address the 
veteran's symptoms as they relate to both 
the former and the amended criteria, to 
include the percentage of the body that 
the skin disorder covers.

As to the right hand disorder, the Board 
requests that the RO provide the examiner 
with a copy of the criteria for 
Diagnostic Code 5229, of the amended 
criteria, so that the examiner can 
address the appropriate clinical findings 
needed to make a determination as to the 
appropriate evaluation for the service-
connected residuals of fracture of the 
second and third metacarpals of the right 
hand.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  After the above is completed, the RO 
should readjudicate the claims for 
entitlement to increased evaluations for 
(1) skin condition of both lower 
extremities and (2) residuals of fracture 
of the second and third metacarpals of 
the right hand, to include addressing the 
amended criteria.  If the benefits remain 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the 
issues currently on appeal.  (The veteran 
has not been provided with the new 
criteria for evaluating skin disorders.)  
An appropriate period of time should be 
allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



